Citation Nr: 0621227	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to re-
open a claim for entitlement to service connection for 
bilateral hearing loss.

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from December 1940 to December 
1945 and National Guard service through December 1962.  This 
appeal arises from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
bilateral hearing loss.




FINDINGS OF FACT

1.	In a rating decision dated August 1992, the RO denied 
the veteran's claim
for service connection for bilateral hearing loss.

2.	The veteran did not perfect an appeal of the August 
1992 rating decision.

3.  The evidence received since August 1992 rating 
decision is either cumulative to or redundant of the 
evidence previously of record.

CONCLUSIONS OF LAW

1.	The August 1992 rating decision is final.  38 U.S.C.A. 
§ 7104; 38
C.F.R.§§ 3.104, 19.129, 19.192 (1991).

2.	New and material evidence has not been received, and the 
claim seeking
service connection for bilateral hearing loss may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2004 
letter (prior to the rating appealed) from the RO explained 
what the evidence needed to show to substantiate the claim.  
It also explained that VA would make reasonable efforts to 
help him obtain evidence necessary to support his claim, 
including medical records, employment records or records from 
other federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While this letter did not advise the veteran verbatim to 
submit everything he had pertinent to the claim, it explained 
the type of evidence necessary to substantiate the claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The November 2004  rating decision 
and a March 2005 statement of the case provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  Although the veteran was not 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), such 
notice would only be relevant if the benefit sought was being 
granted. 

The Court has ruled that the VCAA requires additional 
notice when a claimant seeks to reopen a previously 
denied claim.  On March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006), which held that VA must 
examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of 
the evidence of service connection found lacking in the 
previous denial.  Kent slip op. at 9.   

In a letter dated September 2004, following the 
veteran's application to
 re-open his claim, the RO informed the veteran that new 
and material evidence was required to re-open his claim.  
The RO advised the veteran that, to be considered new, 
the evidence must be submitted to the VA for the first 
time, and to be considered material,  the evidence must 
relate to the basis of the denial of the previous claim.  
The veteran was advised that his service connection 
claim was previously denied because the evidence did not 
show evidence of service connection.  He was advised 
that any new and material evidence must raise a 
reasonable probability of substantiating service 
connection.  

Regarding the duty to assist, the record in this case 
includes service medical records, VA and private 
treatment records and a report of a VA examination.  The 
veteran has not identified any outstanding records that 
are pertinent to the development of this claim.  

Legal Criteria

The veteran served on active duty from August 1942 to 
December 1945.    The veteran seeks service connection 
for bilateral hearing loss.

Under 38 U.S.C.A. § 5108, if new and material evidence 
is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected but provide an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Analysis

The veteran claims that exposure to noise as a field 
artillery commander during service caused his hearing 
loss.  Service records support the veteran's assertion 
that he was exposed to artillery noise during combat.  
However, there is no evidence that such exposure caused 
his hearing loss.  The service medical records show no 
indications of hearing loss.  A report of the entrance 
examination shows that the veteran had a 20/20 
bilaterally on a conversational voice hearing test.  
Records of the discharge examination in November 1945 
show that the veteran scored a 15/15 on a whispered 
voice examination in both ears.  

The veteran's first medical record of hearing loss is a 
VA audiological evaluation dated May 1984.  Other 
medical records, including  a hearing test by the 
veteran's private audiologist, dated July 1992, and an 
August 1992 statement from a private audiologist, show a 
diagnosis of bilateral hearing loss.    

By decision dated in December 1988, the RO denied 
service connection for bilateral hearing loss. It was 
noted that the medical evidence of record did not show 
that the veteran had hearing loss during service or 
within a reasonable period after service.  In August 
1992, the RO determined that new and material evidence 
to reopen the veteran's claim had not been submitted. As 
no appeal was made of the August 1992 RO decision, it is 
final. See 38 U.S.C.A. § 7104(b). The veteran filed an 
application to reopen his claim in June 2004.

Evidence received since the August 1992 rating decision 
includes a  report of a  March 2005 VA audiological 
examination.  The VA examiner noted that the veteran's 
inconsistent responses caused some difficulty in 
obtaining accurate results.  The VA examiner diagnosed 
bilateral sensorineural hearing loss.  The VA examiner 
opined that, while there is a possiblity that hearing 
loss was incurred in service, the ratio of possibility 
is so difficult to determine that it would be 
speculative.  The VA examiner concluded that there was 
no new evidence that the veteran's hearing loss is 
related to service and no evidence to contradict the 
previous denial of service connection.

Although new, this evidence is not material, as it does 
not tend to substantiate the elements of service 
connection found lacking in the veteran's prior claim.  
Specifically, this new evidence does not establish that 
hearing loss was incurred during service or within the 
presumptive one-year period following service.  This 
evidence is merely cumulative of the fact that the 
veteran has a current diagnosis of bilateral hearing 
loss.  

The evidence submitted since the August 1992 denial 
cannot serve to reopen the claim, as it does not relate 
to an unestablished fact necessary to substantiate the 
veteran's claim or raise a reasonable probability of 
substantiating the claim.  The Board has noted the 
veteran's contention that exposure to artillery noise 
caused his hearing loss.  However, the veteran is a 
layperson, and lacks the medical training and expertise 
to render a competent opinion on a matter such as the 
relationship between a current disability and his 
military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Under these circumstances, the Board must conclude that as 
new and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for bilateral hearing loss are not met.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


